OPINION OF THE COURT
Per Curiam.
James B. Miller has submitted an affidavit dated April 27, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). He was admitted to the practice of law by this court on May 7, 1975.
Mr. Miller acknowledges that he is the subject of an investí*137gation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning complaints of professional misconduct alleging that he mishandled funds belonging to a client, failed to cooperate with the investigations of the Brooklyn Bar Association and the Grievance Committee for the Second and Eleventh Judicial Districts into this complaint, submitted to the Brooklyn Bar Association and the Grievance Committee for the Second and Eleventh Judicial Districts written responses to the complaint which intentionally made factual misrepresentations, converted at least $5,636.82 of his client’s funds to his own use, commingled his client’s funds with his personal and/or business moneys, and failed to maintain records of clients’ funds as required by the rules of this court.
Mr. Miller has stated in his affidavit that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation, and he acknowledges that he could not successfully defend himself on the merits against the aforementioned allegations of professional misconduct.
The Grievance Committee for the Second and Eleventh Judicial Districts recommends the acceptance of the resignation. Under the circumstances herein, the resignation of James B. Miller as a member of the Bar is accepted and directed to be filed. James B. Miller is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Balletta, JJ., concur.